Exhibit 10.1

 

EXECUTION COPY

 

 

To:          Polaroid Holding Company (the “Obligors’ Agent”)
                1265 Main Street
                Waltham,
                Massachusetts 02451

Attn:       Treasurer

8 December 2004

Eighth Waiver and Amendment Letter

Ladies and Gentlemen:

1              The Obligors’ Agent, Polaroid Corporation (formerly known as OEP
Imaging Operating Corporation) (“Polaroid”), Polaroid Holding Company (formerly
known as OEP Imaging Corporation), and certain subsidiaries of Polaroid
(collectively, the “Polaroid Group”) entered into a $100 million credit
agreement dated July 29, 2002 with a group of lenders led by Citicorp USA, Inc.
as Domestic Administrative Agent, Domestic Collateral Agent and Foreign
Syndication Agent and Bank of America, N.A. as Foreign Administrative Agent,
Foreign Collateral Agent (the “Collateral Agent”) and Domestic Syndication Agent
(as amended by a first waiver and amendment letter dated August 30, 2002, a
second waiver and amendment letter dated March, 2003, a third waiver and
amendment letter dated April, 2003, a fourth waiver letter — in two parts, both
dated May, 2003, a fifth waiver and amendment letter dated August 5, 2003, a
sixth waiver and amendment letter dated 14 November 2003 and a seventh waiver
and amendment letter dated 22 September 2004, and as may be amended, restated or
supplemented from time to time, collectively the “Credit Agreement”). Pursuant
to the terms of the Credit Agreement, the Polaroid Group entered into certain
security arrangements in favour of the Collateral Agent on its own behalf and on
behalf of each of the other Lenders.

2              Unless otherwise defined in this Letter, terms and expressions
defined in (including by reference to another document) the Credit Agreement
shall have the same meanings when used in this Letter.

3              Polaroid has requested an amendment to the Credit Agreement, more
specifically:

3.1          an amendment to the definition of “Cash Equivalents” in Section 1.1
(Defined Terms) of the Credit Agreement and to Section 8.3(b) of the Credit
Agreement;

3.2          an amendment to Section 8.1 (Indebtedness) of the Credit Agreement
allowing for the provision of, inter alia, ACH Lines; and

--------------------------------------------------------------------------------


 

3.3          an amendment to Section 8.5 (Restricted Payments) of the Credit
Agreement allowing for the one time payment of a dividend or other distribution
to the preferred shareholders of the Company.

4              The Requisite Lenders have delivered their approvals of the
requested amendments set forth below.

5                                         On our own behalf and on behalf of
each of the other Requisite Lenders, we agree that:

5.1                               Section 1.1 (Defined Terms) of the Credit
Agreement shall be amended as follows:

5.1.1                     by adding the following new definitions in
alphabetical order:

““BofA Money Market Funds” means (i) the Bank of America Global Liquidity Funds
plc - US Dollar Fund, (ii) the Bank of America Global Liquidity Funds plc - Euro
Fund, (iii) the Nations Strategic Cash Portfolio and (iv) the Standard Life
Investments (Global Liquidity Funds) plc — Sterling Fund.”;

““Citigroup Money Market Funds” means (i) Citigroup Institutional Liquid
Reserves and (ii) Citigroup Institutional Cash Reserves, Class O.”;

““Control Account Agreement” means a control account agreement (or its
equivalent) in form and substance satisfactory to the Collateral Agents,
executed by the Company or the relevant Subsidiary, the Administrative Agents
and acknowledged and agreed to by the relevant money market fund manager.”; and

““Daylight Facility Agreement” means any agreement entered into or to be entered
into between a Group Member and a Lender for the purpose of covering intra-day
Indebtedness of such Group Member to such Lender pursuant to cash management
arrangements of such Group Member, including the use of ACH and BACS facilities
to support such arrangements.”; and

5.1.2                     by amending and restating the proviso at the end of
paragraph (d) of the definition of “Cash Equivalents” in its entirety as
follows:

“provided, however, (other than the BofA Money Market Funds and the Citigroup
Money Market Funds) that the maturities of all obligations of the type specified
in clauses (a) through (c) above shall not exceed 180 days.”;

5.2                               Section 8.1 (Indebtedness) of the Credit
Agreement shall be amended by:

5.2.1                     deleting the word “and” at the end of sub-paragraph
(f) thereof;

5.2.2                     deleting the period and replacing it with a semi-colon
and the word “and” at the end of sub-paragraph (g) thereof; and

2

--------------------------------------------------------------------------------


 

5.2.3                     adding the following new subparagraph (h):

“(h)         Indebtedness arising in the ordinary course of business of any
Group Member in relation to its cash management arrangements, including in
respect of any Daylight Facility Agreements, entered into in accordance with
Section 7.17 (Cash Management).”;

5.3                               Section 8.3(b) of the Credit Agreement shall
be amended and restated in its entirety as follows:

“(b)         Investments in cash and Cash Equivalents held in a Cash Collateral
Account with respect to which either (i) an Administrative Agent for the benefit
of the Secured Parties has a first priority perfected Lien or (ii) a Control
Account Agreement has been duly executed;”; and

5.4                               Section 8.5(b) of the Credit Agreement shall
be amended and restated in its entirety as follows:

“(b)         a Restricted Payment constituting a one time dividend or other
distribution of up to $24,500,000 to the preferred shareholders of the
Company;”.

6                                         The Requisite Lenders have required
the following amendments to be made to the Credit Agreement:

6.1                               by adding the following new definition in
alphabetical order:

““Cash Flow” means, in respect of the Group in relation to any period, the
aggregate of EBITDA for that period (without double counting):

(a)           plus, to the extent not already taken account of in EBITDA, any
cash proceeds from any Asset Sales (including intangible items) during that
period, but minus any Net Cash Proceeds received during that period to the
extent the same are applied in prepayment of the Loans;

(b)           plus any cash receipts by way of exceptional and extraordinary
items and minus any cash payments by way of exceptional and extraordinary items,
in each case, received or made during that period;

(c)           minus any scheduled, mandatory or voluntary repayments of the
Loans during such period to the extent not already deducted under paragraph (a)
above (but, if constituting repayments of the Revolving Credit Facilities, only
to the extent that the Revolving Credit Commitments are permanently reduced by
the amount of such payments);

(d)           minus Capital Expenditure in respect of that period paid during
that period;

 

3

--------------------------------------------------------------------------------


 

(e)           minus the aggregate of all income taxes paid during that period;
and

(f)            minus the payment of any dividends or other distributions to the
shareholders of the Company to the extent permitted by this Agreement
(including, for the avoidance of doubt, the dividend or other distribution
permitted by Section 8.5(b)).”; and

6.2                               by amending Article V (Financial Covenants) of
the Credit Agreement by adding a new Section 5.8 as follows:

Section 5.8            Cash Flow.    The Group will not permit the amount of the
Cash Flow of the Group during each of the periods set forth below, as determined
as of the end of each Fiscal Month, to be negative by more than the amount set
forth below for such period:

Period

 

Cash Flow

September 27, 2004 through
October 31, 2004

 

$85,000,000

September 27, 2004 through
November 28, 2004

 

$85,000,000

September 27, 2004 through
December 31, 2004

 

$85,000,000

September 27, 2004 through
February 6, 2005

 

$85,000,000

September 27, 2004 through
March 3, 2005

 

$85,000,000

September 27, 2004 through
April 3, 2005

 

$85,000,000

September 27, 2004 through
May 8, 2005

 

$85,000,000

September 27, 2004 through
June 5, 2005

 

$85,000,000

September 27, 2004 through
July 3, 2005

 

$85,000,000

September 27, 2004 through
July 31, 2005

 

$85,000,000

 

4

--------------------------------------------------------------------------------


 

7                                         The Requisite Lenders have required
Section 5.2 (Accounts and Payments in Respect of General Intangibles) of the
Pledge and Security Agreement to be amended by deleting the words “during the
continuance of an Event of Default” appearing in the first sentence thereof and
replacing the same with the words “after a Borrowing under the Credit
Agreement”.

8                                         In accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement, on our own behalf and on
behalf of each of the other Lenders, we agree that the amendments requested
above shall take effect from and after such time as the Requisite Lenders have
delivered their approvals thereof; provided, however, that as soon as possible
after the date of this Letter but in any event, not later than 30 days after the
date of this Letter, all necessary amendments shall be made to the various
pledges and/or charges over the bank accounts of the Company and its Group
members to provide for full dominion and control by the respective Collateral
Agent in the event that there is a Borrowing under the Facility.

9              The Obligors’ Agent, on behalf of itself and each of the other
Loan Parties, hereby certifies, after careful consideration, that the following
statements are true on the date hereof:

9.1                               the representations and warranties set forth
in Sections 4.1, 4.2, 4.5, 4.7 (save for such litigation as more particularly
set out in the Schedule attached hereto), 4.8, 4.9, 4.10, 4.11(b), 4.11(d),
4.12, 4.14, 4.15(a), 4.15(b), 4.16(c), 4.16(d), 4.17(a), 4.17(b) and 4.18 of
Article IV (Representations and Warranties) of the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date; and

9.2          no Default or Event of Default has occurred and is continuing on
the date hereof.

10           The Obligors’ Agent, on behalf of itself and each of the other Loan
Parties, confirms its agreement to the above amendments and that the Loan
Parties’ obligations under the Loan Documents to which they are parties remain
in full force and effect notwithstanding the making of such amendments.

11           The Obligors’ Agent confirms that in entering into this Letter it
is acting on its own behalf and as Obligors’ Agent for the other Loan Parties
under Section 11.19 (Obligors’ Agent) of the Credit Agreement.

12                                  Save as amended or waived by this Letter,
the provisions of the Credit Agreement  shall continue in full force and effect
and the Credit Agreement and this Letter shall be read and construed as one
instrument.  This Letter is a Loan Document.

 

5

--------------------------------------------------------------------------------


 

13                                  Please sign and return the attached copy of
this Letter to signify your acceptance of its terms and conditions.  This Letter
may be executed in counterparts each of which shall be deemed to constitute an
original.

                [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

14                                  This Letter and the rights and obligations
of the parties hereto shall be is governed by, and construed and interpreted in
accordance with, the law of the State of New York.

Yours faithfully

 

/s/ Keith R. Gerding

 

/s/ Charles Hodgson

For and on behalf of
Citicorp USA, Inc.
as Domestic Administrative Agent

 

For and on behalf of
Bank of America, N.A.
as Foreign Administrative Agent

 

 

 

 

 

 

/s/ Keith R. Gerding

 

/s/ Charles Hodgson

For and on behalf of
Citibank, N.A.
as Lender

 

For and on behalf of
Bank of America, N.A.
as Lender

 

 

 

 

 

 

 

 

John Halloway

For and on behalf of
National City Commercial Finance, Inc.
as Lender

 

For and on behalf of
UPS Capital Corporation
as Lender

 

7

--------------------------------------------------------------------------------


 

To:          Citicorp USA, Inc.
                as Domestic Administrative Agent

 

                Bank of America, N.A.

                as Foreign Administrative Agent

 

We acknowledge receipt of the Letter and hereby confirm our agreement to the
terms and conditions thereof.

 

Yours faithfully

 

 

 

 

/s/ Sean Lannan, VP & Treasurer

 

For and on behalf of

 

Polaroid Holding Company

 

(acting on its own behalf and as Obligors’ Agent

 

on behalf of each other Loan Party at the date hereof)

 

 

 

Date:

December 8, 2004

 

 

 

 

8

--------------------------------------------------------------------------------

 